 

Exhibit 10.10

 

RED HAT, INC.

EMPLOYMENT AGREEMENT

 

THIS EMPLOYEMENT AGREEMENT is made effective 24 July, 2002, by and between Red
Hat, Inc., a Delaware corporation with its offices at 1801 Varsity Drive,
Raleigh, North Carolina 27606 (the “Company”), and Matthew Szulik, an individual
residing at 3717 William J. Cowan Wynd, Raleigh, North Carolina 27612 (the
“Executive”).

 

The following terms of employment are agreed to by the Parties:

 

1. Engagement. During the term of this Agreement, the Company will employ
Executive as Chief Executive Officer and President of the Company. Executive
shall report directly to the Board of Directors of the Company (the “Board”).
Executive shall have responsibilities, duties and authorities commensurate with
chief executive officers of public entities of similar size, and shall be the
chief external representative of the Company. All other employees of the Company
will report for organizational purposes to Executive or his designee and not to
the Board; provided, however, nothing in this statement shall be construed as
limiting or interfering with the legal obligation of any officer of the Company
to report to or advise the Board or the Board’s right to request information
from any officer of the Company. The Board shall, in good fsaith, consider
Executive’s advice and recommendations, if any, in connection with any
appointments or nominations to the Board. For so long as Executive remains Chief
Executive Officer and President of the Company, the Board will nominate
Executive to the Board and, if elected, Executive shall serve in such capacity
without additional consideration. While it is not a condition of this Agreement,
it is the Board’s intent to have Executive serve as Chairman of the Board. of
Directors so long as he serves on the Board of Directors.

 

2. Commitment. During and throughout the Employment Term (defined below),
Executive will devote his full working time. and attention to the Company.
During such term, Executive shall not engage in any other employment,
occupation, or consulting activity unless approved by the Board of Directors;
provided, however, that Executive may (i) serve in any capacity with any
professional, community, industry, civic (including governmental boards),
educational or charitable organization, (ii) serve as a member of corporate
boards of directors on which Executive currently serves and, with the consent of
the Board (which consent shall not be unreasonably withheld or delayed), other
corporate boards of directors, and (iii) subject to the Company’s policies
applicable to all employees, make investments in other businesses and manage his
and his family’s personal investments and legal. affairs so long as such
activities do not materially interfere with the discharge of Executive’s duties.

 

3. Employment Term. Executive’s employment with the Company pursuant to this
Agreement shall begin on the date of this Agreement and shall continue until
Employee is terminated under this Agreement (such employment period being the
“Employment Term”).

 

4. COMPENSATION AND BENEFITS.

 

Page 1



--------------------------------------------------------------------------------

 

4.1 Base Salary. During his employment hereunder, Executive shall be entitled to
receive a base salary (“Base Salary”) at a rate of three hundred fifty thousand
dollars ($350,000) per annum. The Company shall pay Executive’s Base Salary
periodically in arrears not less frequently than monthly in accordance with the
Company’s regular payroll practices as in effect from time to time. The Board
will consider increases in Executive’s Base Salary no less frequently than
annually, and, when approved by the Board, any such increase shall become the
new Base Salary under this Agreement.

 

4.2 Incentive Bonus. Executive, upon meeting the terms and conditions stated in
this Section 4.2, shall be eligible to receive an annual incentive bonus in an
amount up to the greater of two hundred thousand dollars ($200,000) or fifty
percent (50%) of his Base Salary for the fiscal year for which the bonus is
calculated. Except as otherwise provided, Executive must be an Employee of the
Company at the end of the fiscal year for which the bonus is calculated.
Executive shall receive the maximum bonus for a given fiscal year if all
business milestones specified by agreement of the Board and Executive for
completion during that calculation year have been substantially and timely
completed as of the end of the calculation year, as determined by the Board in
its discretion. When the list of milestones for each year has been agreed
between the parties, it shall be appended to and become a part of this
Agreement. In the event that all such milestones for a given year have not been
completed, the Board in its discretion may award a partial bonus (or no bonus)
based upon the degree to which the specified business milestones were
successfully completed, the relative importance of those completed and any other
factor that the Board may deem relevant. Any bonus awarded under this Section
will be paid in first month of the fiscal year following the calculation year.
Nothing in this Section shall preclude the Board, at its discretion, from
authorizing the payment of a supplemental bonus to Executive in addition to any
bonus to which he may be entitled under this Section. The Compensation Committee
of the Board shall make its recommendations concerning Executive’s bonus for
each year by January 31 of the following year, and the Board shall make its
determination at the first regularly scheduled Board meeting in February of said
following year.

 

4.3 Life Insurance. The Company shall purchase for Executive a one million
dollar ($1,000,000) term life insurance policy (the “Policy”) on the life of
Executive from USAA, Northwestern Mutual Life or other highly rated national
insurance carrier mutually agreed upon by Company and Executive. Executive shall
be the owner of the Policy and shall establish the beneficiaries thereon. Upon
any termination of Executive’s employment with Company Executives shall have the
right to assume of all obligations to pay premiums coming due thereafter so that
the policy may remain in full force and effect.

 

4.4 Stock Options and Change of Control with Respect to Stock Options.

 

A. Grant of Option. Effective on Jul 24, 2003 and each anniversary thereafter
during the term of this agreement or any extension hereof, Executive will
receive a grant of options to purchase shares of no par value common stock of
the Company (“Common Stock”) at an option price equal to the closing fair market
value of the common stock of the Company as traded on the NASDAQ exchange on the
date of

 

Page 2



--------------------------------------------------------------------------------

the grant. The number of such options to be granted shall be determined by the
Board prior to each anniversary but shall not be less than five hundred thousand
(500,000) for any given one-year period. Such options shall vest in equal
amounts on a quarterly basis over a four year period following the date of
grant. Upon a Change in Control (defined below) during the Employment Term, all
non-vested options granted pursuant to this Section will become vested. The
Board shall provide to Executive a Stock Option Agreement specifying terms and
conditions that will reflect the provisions of this Agreement, provisions of the
Company’s employee stock option plan pursuant to which this option grant will be
made and other usual and customary provisions for such instruments.

 

B. Vesting of Options Upon Change of Control. Upon a Change of Control (defined
below) during the Employment Term, all non-vested options to purchase Company
stock granted to Executive will immediately become vested. This provision shall
supercede any term to the contrary in all stock option agreements entered into
between the Company and Employee, whether now existing or hereinafter executed.
Company agrees that during the term of this Agreement any stock option agreement
hereafter entered into between the Company and Executive will reflect the terms
of this Agreement.

 

C. Change of Control. For the purpose of this Agreement, “Change of Control” is
defined as:

 

(1) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 35% or more of the total voting power represented by
the Company’s then outstanding voting securities; or

 

(2) A change in the composition of the Board occurring within any two-year
period as a result of which fewer than a majority of the directors are Incumbent
Directors. “Incumbent Directors” shall mean directors who either (i) are
directors of the Company as of the date hereof, or (ii) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination,
but, in the case of clause (ii), was not elected or nominated in connection with
an actual or threatened proxy contest relating to the election of directors to
the Company (any person elected to the Board after being nominated as provided
in clause (ii) shall then be considered an Incumbent Director); or

 

(3) The consummation of a merger or consolidation of the Company with any other
corporation in which: the voting securities of the Company outstanding
immediately prior thereto would not continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent, as the case may be) at least 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent, as the case may be, outstanding immediately after such merger

 

Page 3



--------------------------------------------------------------------------------

or consolidation; or

 

(4) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets (“Asset Sale); or

 

(5) The approval by the stockholders of the Company of a plan of complete
liquidation of the Company.

 

D. Registration. At all times, the Company shall maintain registration on Form
S-8 or another applicable form so that the Common Stock issued upon exercise of
the options are immediately saleable by Executive on the public market.

 

5. EMPLOYEE BENEFITS.

 

5.1 Employee Welfare Plans. Executive shall, to the extent eligible, be entitled
to participate at a level commensurate with his position in all employee benefit
welfare and retirement plans and programs, as well as equity plans, provided by
the Company to its executives in accordance with the terms thereof as in effect
from time to time. Such plans and programs currently include, without
limitation, the 401(k) Plan, and the group term life insurance, comprehensive
health, major medical, dental and disability plans.

 

5.2 Executive Benefits. The Company shall provide to Executive, at the Company’s
cost, all perquisites to which other senior executives of the Company are
entitled to receive and such other perquisites which are suitable to the
character of Executive’s position with the Company and adequate for the
performance of his duties hereunder. To the extent consistent with applicable
law, the Company shall not treat such amounts as income to Executive.

 

5.3 Business and Entertainment Expenses. Upon submission of appropriate
documentation in accordance with its policies in effect from time to time, the
Company shall pay or reimburse Executive for all business expenses which
Executive incurs in performing his duties under this Agreement, including, but
not limited to, travel, entertainment, professional dues and subscriptions, and
all dues, fees, and expenses associated with membership in various professional,
business, and civic associations and societies in which Executive participates
in accordance with the Company’s policies in effect from time to time.

 

5.4 Flexible Time Off. Executive shall be entitled to paid time off in
accordance with the standard written policies of the Company with regard to
executives, but in no event less than sixteen (16) days per calendar year in
addition to Company holidays.

 

5.5 Legal Expenses Related to Performance of Duties. Company shall reimburse
Executive for reasonable legal fees associated with personal legal advice

 

Page 4



--------------------------------------------------------------------------------

 

sought by Executive on matters related to prevention of personal liability
Executive might incur during the performance his duties of behalf of the Comany,
such as, but not limited to federal and state legislation governing the conduct
of company executives.

 

6. TERMINATION OF EMPLOYMENT.

 

6.1 General. Subject to the provisions of this Section 6, nothing in this
Agreement shall interfere with or limit in any way the right of the Company to
terminate Executive’s employment at any time, nor confer on Executive any right
to continue in the employ of the Company.

 

6.2 Termination Without Cause, Voluntary Termination with Good Reason.

 

A. General. If, during the Employment Term, Executive’s employment is terminated
by the Company without Cause (defined below), or Executive voluntarily resigns
from the Company for Good Reason (defined below), Executive shall be entitled to
the following severance benefits:

 

(1) Base Salary, Incentive Bonus, and Benefits. The Company shall continue to
pay Executive the sum of the Base Salary plus an amount equal to the average
annual bonus paid to Executive in the two (2) previous years in each of the next
two years commencing the day after his Date of Termination (such period being
referred to hereinafter as the “Severance Period”), at such intervals as it
would have been paid had Executive remained in the active service of the
Company; provided that in the event of a Change of Control after the Date of
Termination, the Company shall, within fifteen (15) days of such change, pay
Executive in a lump sum the full amount of the remaining Base Pay that would be
due through lapse of time under this sentence; provided further, however, if
such termination occurs in contemplation of, at the time of, or within two (2)
years after a Change in Control, Executive shall instead be entitled to receive
a lump sum cash payment within fifteen (15) days after such termination equal to
three times the sum of the Base Salary plus an amount equal to the average
annual bonus paid to Executive in the two previous years. In addition, the
Company shall provide for continuation of his and his eligible dependents’
coverage under the Company’s welfare benefit plans (group life insurance, and
comprehensive health, major medical, dental, disability plans) as in effect on
his Date of Termination (defined below) during the Severance Period. In
addition, Executive shall receive the incentive bonus (if any) to which he would
have been entitled in accordance with Section 4.2 calculated as if he had been
employed through the end of the fiscal year of his termination, but based on the
milestones achieved prior to his Date of Termination.

 

(2) Stock Options. Any stock options heretofore granted to Executive by the
Company or granted by the Company during the Employment Term which are still
outstanding but unvested on Executive’s Date of Termination and which would
normally have vested during the calendar year in which his Date of

 

Page 5



--------------------------------------------------------------------------------

Termination occurs, will vest and become exercisable immediately on Executive’s
Date of Termination. In addition, Executive’s right to exercise stock options
shall continue throughout the Severance Period as though Executive’s employment
with the Company were continuing and for such time after the end of the
Severance Period as prescribed for exercise following termination of employment
in each stock option grant agreement. Any sale of Company stock by Executive
shall continue to conform to the Company’s Insider Trading Policy, as now in
existence and as hereinafter amended, for so long as Executive is subject to the
rules and restrictions of Section 16 of the Securities Exchange Act of 1934, as
amended.

 

(3) Outplacement Services. The Company shall provide Executive outplacement
services at a level commensurate with Executive’s position, including use of an
executive office and secretary, for a period of one (1) year commencing on
Executive’s date of termination but in no event extending beyond the date on
which Executive commences other full time employment.

 

(4) Death During Severance Period. In the event of Executive’s death during the
Severance Period, payments of Base Salary under this Section 6 shall continue to
be made during the remainder of the Severance Period to the beneficiary
designated in writing for this purpose by Executive or, if no such beneficiary
is specifically designated, to Executive’s estate. Similarly, Executive’s
designated beneficiary or estate, as the case may be, may exercise Executive’s
remaining rights under the stock options granted him under Section 4.4.

 

B. No Mitigation/No Offset. Executive shall not be required to seek other
employment or otherwise mitigate the value of any severance benefits
contemplated by this Agreement, nor shall any such benefits be reduced by any
earnings or benefits that Executive may receive from any other source. The
amounts payable hereunder shall not be subject to setoff, counterclaim,
recoupment, defense or other right which the Company may have against Executive
or others.

 

6.3 Termination for Cause, Voluntary Resignation Without Good Reason.

 

A. General. If, during the Employment Term, Executive’s employment is terminated
by the Company for Cause, or Executive voluntarily resigns from his employment
hereunder other than for Good Reason, Executive shall be entitled only to
payment of his Base Salary through and including the Date of Termination or
resignation. Executive shall have no further right to receive any other
compensation or benefits after such termination or resignation of employment,
except as determined in accordance with the normal terms of the employee benefit
plans or programs of the Company or as required by law.

 

B. Cause. Termination for “Cause” shall mean termination of Executive’s
employment because of:

 

(1) the failure by Executive to materially perform his duties with the

 

Page 6



--------------------------------------------------------------------------------

 

Company (other than any such failure resulting from (i) his incapacity due to
physical or mental impairment or (ii) such factors as are outside Executive’s
control, including, but not limited to, economic downturns, litigation against
the Company, or natural disasters), unless any such failure is corrected within
thirty (30) days following written notice by the Board that specifically
identifies the manner in which the Board believes Executive has substantially
failed to materially perform his duties; or

 

(2) the gross misconduct by Executive with regard to the Company or any employee
of the Company that is materially injurious to the Company or such employee.

 

No act, or failure to act, by Executive shall be “gross misconduct” unless
committed without good faith and without a reasonable belief that the act or
omission was in the best interest of the Company. No event shall be deemed the
basis for Cause unless the Board initiates action to terminate Executive’s
employment within sixty (60) days after such event is known to the Chairman of
the Company, or, if Executive is Chairman, known to the chairman of any
committee of the Board.

 

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause without (i) advance written notice provided to Executive
not less than fourteen (14) days prior to the proposed date of termination
setting forth the Company’s intention to consider terminating Executive and
including a statement of the proposed date of termination and the specific
detailed basis for such consideration of termination for Cause, (ii) an
opportunity of Executive, together with his counsel, to be heard before the
Board no less than five (5) days after the giving of such notice and prior to
the proposed date of termination, (iii) a duly adopted resolution of the Board
stating that the actions of Executive constituted Cause and the basis thereof,
and (iv) a written determination provided by the Board setting forth the acts
and omissions that form the basis of such termination of employment. Any
determination of Cause by the Board hereunder shall be made by the affirmative
vote of at least a two-thirds (2/3) majority of all of the members of the Board
(other than Executive). Any purported termination of employment of Executive by
the Company which does not meet each and every substantive and procedural
requirement of this Section 6.3(B), other than such failure resulting from
Executive’s action or inaction, shall be treated for all purposes under this
Agreement as a termination of employment without Cause.

 

C. Good Reason. For the purposes of this Agreement “Good Reason” means, the
occurrence, without the express written consent of Executive, of any of the
following events: (i) any reduction or diminution (except temporarily during any
period of disability) in Executive’s titles or positions assured in Section 1(a)
under this Agreement, or any material diminution in Executive’s authority,
duties or responsibilities with the Company; (ii) a breach by the Company of any
material provision of this Agreement, including, but not limited to, any
reduction (other than a reduction (not to exceed ten percent (10%)) that
applies, in equal percentages, to all officers (within the meaning of Section 16
of the Securities Exchange Act of 1934, as amended) of the Company), in
Executive’s Base Salary or any material failure to timely pay any part of
Executive’s compensation (including, without limitation, Base Salary, and
incentive

 

Page 7



--------------------------------------------------------------------------------

 

bonus) or to materially provide in the aggregate the level of benefits
contemplated in this Agreement; (iii) the failure of the Company to obtain and
deliver to Executive a satisfactory written agreement from any successor to the
Company to assume and agree to perform this Agreement in accordance with Section
9.4; or (iv) the failure to nominate Executive to the Board during the
Employment Term or the removal of Executive from the Board without Cause or as a
result of a stockholder election in connection with an actual or threatened
proxy contest relating to the election of directors to the Company.

 

6.4 Death or Disability. Executive’s employment hereunder shall terminate
immediately upon his death, or if the Board, based upon appropriate medical
evidence, determines Executive has become physically or mentally incapacitated
so as to render him incapable of performing his usual and customary duties as
Chief Executive Officer and President of the Company for a continuous period in
excess of one hundred eighty (180) days. If Executive’s employment with the
Company terminates because of death or disability, he or his estate will be
entitled to the severance benefits described in Section 6.2 as if Executive had
been terminated without Cause by the Company.

 

6.5 Date of Termination. For purposes of this Agreement, the (“Date of
Termination”) of Executive shall be as follows: (i) in the case of termination
without Cause as referenced in Section 6.2, the later of the date upon which
Executive receives written notice of termination by the Company or the date
specified in such written notice; (ii) in the case of termination for Cause as
referenced in Section 6.3, the later of the date upon which Executive receives
written notice of termination by the Company or the date specified in such
written notice; (iii) in the case of Executive’s voluntary resignation as
referenced in Section 6.2 or 6.3, the date specified in the written notice of
resignation from Executive to the Company, or if no date is specified, the date
upon which the Company receives such written notice; (iv) in the case of the
death of Executive, his date of death; and (v) in the case of termination
because of disability, the date specified by the Board in its determination of
such disability under Section 6.4

 

7. EXCISE TAX

 

7.1 Gross-up Payment. In the event that Executive shall become entitled to
payments and/or benefits provided by this Agreement or any other amounts in the
nature of compensation (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, any person whose actions
result in a change of ownership or effective control covered by Section
280G(b)(2) of the Code or any person affiliated with the Company or such person)
as a result of such change in ownership or effective control (collectively the
“Company Payments”), and such Company Payments will be subject to the tax (the
“Excise Tax”) imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority) the Company shall pay to Executive
at the time specified in paragraph (d) below an additional amount (the “Gross-up
Payment”) such that the net amount retained by Executive, after deduction of any
Excise Tax on the Company Payments and any U.S. federal, state, and for local
income or payroll tax upon the Gross-up Payment provided for by this paragraph
7.1, but before deduction for any U.S. federal, state, and local income or
payroll tax on the Company Payments, shall be equal to the Company

 

Page 8



--------------------------------------------------------------------------------

 

Payments.

 

7.2 Determination of Excise Tax Payments. For purposes of determining whether
any of the Company Payments and Gross-up Payments (collectively the “Total
Payments”) will be subject to the Excise Tax and the amount of such Excise Tax,
(i) the Total Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “parachute payments” in
excess of the “base amount” (as defined under Section 280G(b)(3) of the Code)
shall be treated as subject to the Excise Tax, unless and except to the extent
that, in the opinion of the Company’s independent certified public accountants
appointed prior to any change in ownership (as defined under Section 280G(b)(2)
of the Code) or tax counsel selected by such accountants (the “Accountants”)
such Total Payments (in whole or in part) either do not constitute “parachute
payments,” represent reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code in excess of the “base
amount” or are otherwise not subject to the Excise Tax, and (ii) the value of
any non-cash benefits or any deferred payment or benefit shall be determined by
the Accountants in accordance with the principles of Section 280G of the Code.

 

7.3 Adjustment of Gross-Up Payments. For purposes of determining the amount of
the Gross-up Payment, Executive shall be deemed to pay U.S. federal income taxes
at the highest marginal rate of U.S. federal income taxation in the calendar
year in which the Gross-up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of
Executive’s residence for the calendar year in which the Company Payment is to
be made, net of the maximum reduction in U.S. federal income taxes which could
be obtained from deduction of such state and local taxes if paid in such year.
In the event that the Excise Tax is subsequently determined by the Accountants
to be less than the amount taken into account hereunder at the time the Gross-up
Payment is made, Executive shall repay to the Company, at the time that the
amount of such reduction in Excise Tax is finally determined, the portion of the
prior Gross-up Payment attributable to such reduction (plus the portion of the
Gross-up Payment attributable to the Excise Tax and U.S. federal, state and
local income tax imposed on the portion of the Gross-up Payment being repaid by
Executive if such repayment results in a reduction in Excise Tax or a U.S.
federal, state and local income tax deduction), plus interest on the amount of
such repayment at the rate provided in Section 1274(b)(2)(B) of the Code.
Notwithstanding the foregoing, in the event any portion of the Gross-up Payment
to be refunded to the Company has been paid to any U.S. federal, state and local
tax authority, repayment thereof (and related amounts) shall not be required
until actual refund or credit of such portion has been made to Executive, and
interest payable to the Company shall not exceed the interest received or
credited to Executive by such tax authority for the period it held such portion.
Executive and the Company shall mutually agree upon the course of action to be
pursued (and the method of allocating the expense thereof) if Executive’s claim
for refund or credit is denied.

 

In the event that the Excise Tax is later determined by the Accountant or the
Internal Revenue Service to exceed the amount taken into account hereunder at
the time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), the Company shall make an additional Gross-up Payment in respect of
such excess (plus any

 

Page 9



--------------------------------------------------------------------------------

 

interest or penalties payable with respect to such excess) at the time that the
amount of such excess is finally determined.

 

7.4 Payment Date. The Gross-up Payment or portion thereof provided for in
Section 7.3 shall be paid not later than the thirtieth (30th) day following an
event occurring which subjects Executive to the Excise Tax; provided, however,
that if the amount of such Gross-up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to Executive on such day
an estimate, as determined in good faith by the Accountant, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code),
subject to further payments pursuant to Section 7.3 hereof, as soon as the
amount thereof can reasonably be determined, but in no event later than the
ninetieth (90th) day after the occurrence of the event subjecting Executive to
the Excise Tax. In the event that the amount of the estimated payments exceeds
the amount subsequently determined to have been due, such excess shall
constitute a loan by the Company to Executive, payable on the fifth (5th) day
after demand by the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code).

 

7.5 IRS Controversy. In the event of any controversy with the Internal Revenue
Service (or other taxing authority) with regard to the Excise Tax, Executive
shall permit the Company to control issues related to the Excise Tax (at its
expense), provided that such issues do not potentially materially adversely
affect Executive, but Executive shall control any other issues. In the event the
issues are interrelated, Executive and the Company shall in good faith cooperate
so as not to jeopardize resolution of either issue, but if the parties cannot
agree Executive shall make the final determination with regard to the issues. In
the event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, Executive shall permit the representative of the
Company to accompany Executive, and Executive and Executive’s representative
shall cooperate with the Company and its representative.

 

7.6 Accountant Charges. The Company shall be responsible for all charges of the
Accountant.

 

7.7 Copies of Communications. The Company and Executive shall promptly deliver
to each other copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this Section 7.

 

8. LIABILITY INSURANCE

 

8.1 Coverage. The Company shall cover Executive under directors and officers
liability insurance both during and, while potential liability exists, after the
Employment Term in the same amount and to the same extent, if any, as the
Company covers its other officers and directors.

 

8.2 Indemnification. The Company shall during and after the Employment Term
indemnify and hold harmless Executive to the fullest extent permitted by
applicable

 

Page 10



--------------------------------------------------------------------------------

 

law with regard to actions or inactions taken by Executive in the performance of
his duties as an officer, director and employee of the Company and its
affiliates or as a fiduciary of any benefit plan of the Company and its
affiliates.

 

9. MISCELLANEOUS.

 

9.1 Payment of Legal Fees. The Company shall pay Executive’s reasonable legal
and financial consulting fees and costs associated with entering into this
Agreement, such fees and costs to not exceed $10,000 and to be itemized to the
extent they exceed $4,000.

 

9.2 Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

To the Company:

 

Red Hat, Inc.

1801 Varsity Drive

Raleigh, North Carolina 27606

ATTN: Board of Directors

 

and

 

General Counsel

Red Hat, Inc.

1801 Varsity Drive

Raleigh, North Carolina 27606

 

To Executive:

 

Mr. Matthew J. Szulik

3717 William J. Cowan Wynd

Raleigh, North Carolina 27612

 

and

 

Walter E. Daniels, Esq.

Daniels & Daniels, P.A.

Post Office Drawer 12218

Research Triangle Park, NC 27709

FAX (919) 544-5920

 

All such notices shall be conclusively deemed to be received and shall be
effective, (i) if sent by hand delivery or courier, upon receipt, (ii) if sent
by telecopy or facsimile transmission, upon confirmation of receipt by the
sender of such transmission, or (iii) if sent by registered or certified mail,
on the fifth day after the day on which such notice is mailed. Each party shall
promptly notify the other of any change in its notification address, and until
such notice is received, each party is entitled to rely on the address in

 

Page 11



--------------------------------------------------------------------------------

 

this Agreement or the last revised address actually supplied by the other party.

 

9.3 Severability. Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

9.4 Assignment. This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, beneficiaries, executors and legal representatives of Executive
upon Executive’s death and (b) any successor of the Company, provided that any
successor shall within ten (10) days of such assumption deliver to Executive a
written assumption in a form reasonably acceptable to Executive. Any such
successor of the Company shall be deemed substituted for the Company under the
terms of this Agreement for all purposes. As used herein, “successor” shall mean
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.

 

Notwithstanding such assignment, the Company shall remain, with such successor,
jointly and severally liable for all of its obligations hereunder. This
Agreement may not otherwise be assigned by the Company.

 

None of the rights of Executive to receive any form of compensation payable
pursuant to this Agreement shall be assignable or transferable except through a
testamentary disposition or by the laws of descent and distribution upon the
death of Executive or as provided in Section 9.8 hereof. Any attempted
assignment, transfer, conveyance or other disposition (other than as aforesaid)
of any interest in the rights of Executive to receive any form of compensation
hereunder shall be null and void; provided, however, that notwithstanding the
foregoing, Executive shall be allowed to transfer vested shares subject to stock
options or equity awards and vested restricted s. Any attempted assignment,
transfer, conveyance or other disposition (other than as aforesaid) of any
interest in the rights of Executive to receive any form of compensation
hereunder shall be null and void; provided, however, that notwithstanding the
foregoing, Executive shall be allowed to transfer vested shares subject to the
Stock Option or other stock options or equity awards and vested Restricted Stock
consistent with the rules for transfers to “family members” as defined in
Securities Act Form S-8.

 

9.5 Arbitration of Disputes.

 

A. Arbitration. In the event that the parties hereto have any dispute under this
Agreement, the parties shall first attempt in good faith amicably to settle the
matter by mutual negotiations or mediation. If such negotiations are
unsuccessful, the parties agree that all disputes that may arise between them
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof shall be settled by binding arbitration to be held in Raleigh, North
Carolina, or such other location agreed by the parties hereto, in

 

Page 12



--------------------------------------------------------------------------------

 

accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association. The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.

 

B. Governing Law. The arbitrators shall apply North Carolina law to the merits
of dispute or claim, without reference to rules of conflicts of law. Executive
and the Company hereby expressly consent to the personal jurisdiction of the
state and federal courts located in North Carolina for any action or proceeding
arising from or relating to this Agreement or relating to any arbitration in
which the parties are participants.

 

C. Costs and Fees of Arbitration. Executive shall pay the initial arbitration
filing (not to exceed $200), and the Company shall pay the remaining costs and
expenses of such arbitration (unless Executive requests that each party pay
one-half of the costs and expenses of such arbitration or unless otherwise
required by law). Unless otherwise required by law or pursuant to an award by
the arbitrator, the Company and Executive shall each pay separately its counsel
fees and expenses. Notwithstanding the foregoing, the arbitrator may, but need
not, award the prevailing party in any dispute its or his legal fees and
expenses.

 

9.6 No Oral Modification, Cancellation or Discharge. This Agreement may only be
amended, canceled or discharged in writing signed by Executive and the Company’s
General Counsel, the Chairman of the Company (provided Executive is not
Chairman) or a member of the Compensation Committee.

 

9.7 Survivorship. The respective rights and obligations of Company and Executive
hereunder shall survive any termination of Executive upon his employment to the
extent necessary to the intended preservation of such rights and obligations.

 

9.8 Beneficiaries. Executive shall be entitled, to the extent permitted under
any applicable law, to select and change the beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder upon his death by giving
the Company written notice thereof. If Executive dies, severance then due or
other amounts due hereunder shall be paid to his designated beneficiary or
beneficiaries or, if none are designated or none survive Executive, his estate.

 

9.9 Withholding. The Company shall be entitled to withhold, or cause to be
withheld, any amount of federal, state, city or other withholding taxes required
by law with respect to payments made to Executive in connection with his
employment hereunder.

 

9.10 Governing Law. This Agreement shall be construed, interpreted, and governed
in accordance with the laws of North Carolina without reference to rules
relating to conflict of law.

 

Page 13



--------------------------------------------------------------------------------

 

9.11 Entire Agreement. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the Company and Executive.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and Executive has hereunto set his hand, as of the day and year first above
written, to be effective as of the Effective Date.

 

EXECUTIVE:

     

RED HAT, INC.

By:

 

/s/    MATTHEW SZULIK      

--------------------------------------------------------------------------------

     

/s/    KEVIN B. THOMPSON        

--------------------------------------------------------------------------------

   

Matthew Szulik

         

Kevin B. Thompson

           

Its:

 

Executive Vice President & CFO

 

 

Page 14